Citation Nr: 1625884	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left     knee status post-arthroplasty with meniscectomy and subsequent sepsis with synovectomy as secondary to the service-connected right knee disability. 

2.  Entitlement to service connection for left hip avascular necrosis with associated osteoarthritis as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected right knee disability.

4.  Entitlement to a rating higher than 30 percent for right knee status post-total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1983 to August 1983 and from March 1985 to August 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript is of record.  The claims were remanded by the Board in July 2014 for additional development.  

In a January 2015 rating decision, VA awarded a temporary 100 percent disability rating as a result of surgery for the service-connected right knee status post-total knee arthroplasty.  The temporary total rating was in effect from September 3, 2014, until October 31, 2015; the 30 percent rating was continued effective November 1, 2015.  Given the foregoing, the Board has continued the characterization of the Veteran's claim as listed on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in July 2014 in pertinent part to schedule the Veteran for a VA orthopedic examination to address the increased rating claim and the claims for service connection.  In regards to the claims for service connection, the Board specifically asked that the examiner provide the diagnosis for any current left knee, left hip, and low back disabilities present and, in providing an opinion as to whether it is at least as likely as not that any left knee, left hip, and low back disabilities were caused by the service-connected right knee disability (to include any gait disturbance or overuse resulting from the right knee condition), to consider the December 2012 private opinion report from Dr. Sugar.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when   it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran underwent several VA orthopedic examinations in October 2014,      all conducted by the same examiner.  The examiner did not provide a diagnosis regarding the left knee (though this was completed during a February 2016 knee and lower leg conditions Disability Benefits Questionnaire (DBQ)).  The examiner also did not address the December 2012 private opinion report from Dr. Sugar.  Given the foregoing, an addendum opinion is needed from the October 2014 VA examiner.  

As noted in the preceding paragraph, the Veteran underwent a knee and lower leg conditions DBQ in February 2016.  This examination was conducted in conjunction with the Veteran's claim for a temporary 100 percent disability rating as a result of surgery for the service-connected right knee status post-total knee arthroplasty.  No supplemental statement of the case (SSOC) was issued with respect to the claim for a rating higher than 30 percent for right knee status post-total knee arthroplasty.  This must be accomplished on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed spine and left knee disabilities,       to include Dr. Sugar.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, the AOJ should obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain an addendum opinion from the examiner   who conducted the October 2014 VA examinations.  The examiner is asked to review the file, to include     the February 2016 VA examination, and provide an addendum opinion addressing whether the December 2012 private opinion reports from Dr. Sugar changes his opinion that the Veteran's left knee, left hip, and lumbar spine disabilities are not caused by or aggravated beyond normal progression by the service-connected right knee disability.  The examiner should explain why or why not.  

If the requested examiner is not available, a physician with similar qualifications should be asked to provide the opinion.  If an examination is deemed necessary      to respond to the questions presented, one should be scheduled. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated, to include consideration of evidence associated with the claims file since the   last supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant and       his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

